                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


EZEQUIEL OLIVARES ABARCA,
individually and on behalf of all those
similarly situated; ALFREDO ALESNAJR.,
individually and on behalf of all those
similarly situated; DAVID CAGLE,
individually and on behalf of all those
similarly situated; STEPHEN L. DAVIS,
individually and on behalf of all those
similarly situated; FRANK EADS,
individually and on behalf of all those
similarly situated; and KENNETH J.
SURMAN, individually and on behalf of all
those similarly situated;

                     Plaintiffs,
                                                     8:14CV319
       vs.                                             (LEAD)

WERNER ENTERPRISES, INC., DOES 1-
100, inclusive; and DRIVERS
MANAGEMENT, LLC,

                Defendants.
_______________________________

WILLIAM SMITH, on behalf of himself, all
others similarly situated, and on behalf of
the general public;

                     Plaintiff,

       vs.                                           8:15cv287
                                                     (MEMBER)
WERNER ENTERPRISES, INC., a
corporation; and DOES 1-100, inclusive;

                 Defendants.
___________________________________


BRIAN VESTER, individually and on behalf
of all others similarly situated; and JOEL
MORALES, individually and on behalf of all
others similarly situated;

                   Plaintiffs,

      vs.
                                                             8:17cv145
WERNER ENTERPRISES, INC., and                                (MEMBER)
DRIVERS MANAGEMENT, LLC,

                   Defendants.                     MEMORANDUM AND ORDER



      This matter is before the Court on the defendant’s motion for partial summary

judgment, Filing No. 243 in 8:14CV319; Filing No. 149 in 8:15CV287; and Filing No.112

in 8:17cv145. These are consolidated class actions for alleged violations of Nebraska

and California wage and hour laws. This Court has jurisdiction under the Class Action

Fairness Act, 28 U.S.C. § 1332(d) (“CAFA”).

      Defendants Werner Enterprises, Inc., and Drivers Management, LLL (collectively,

“Werner or defendant”), move for summary judgment on the meal and rest break claims

under California law.   Werner relies on a recent Federal Motor Carrier Standards

Administration (“FMCSA”) ruling that California's meal-and rest-break rules (“MRB

Rules”), Cal. Lab, Code §§ 226.7, 512, 516; 8 C.C.R. § 11090, are preempted and

unenforceable “with respect to drivers of property-carrying [commercial motor vehicles]

subject to FMCSA's [Hours of Service (“HOS”)] rules.” See California's Meal and Rest

Break Rules for Commercial Motor Vehicle Drivers; Petition for Determination of

Preemption, 83 Fed. Reg. 67470-1, 2018 WL 6809341 (Dec. 28, 2018) (“FMCSA

Order”).
      The validity and effect of the FMCSA order is presently on appeal to the Ninth

Circuit Court of Appeals in several consolidated cases.       See Int’l Brotherhood of

Teamsters, et al v. FMCSA, No. 18-73488 (9th Cir.)(Lead); IBT, et al v. FMCSA, et al,

No. 19-70323 (9th Cir.) (Consolidated); Labor Comm’r State of Cal. v. FMCSA, No. 19-

70329 (9th Cir. Consolidated); Duy Ly, et al v. FMCSA, et al, No. 19-70413 (9th Cir.)

(Consolidated).   Under 49 U.S.C. § 31141(f) and 28 U.S.C. § 2342(3)(A), federal

appeals courts have exclusive jurisdiction to enjoin, set aside, suspend, or determine

the validity of FMCSA preemption determinations.

      Those actions have been fully briefed and are being considered for oral

argument in June, July, or August of this year. See Int’l Brotherhood of Teamsters, et al

v. FMCSA, No. 18-73488, Filing No. 89 (9th Cir. Feb. 7, 2020). The deadline for filing

motions to dismiss and motions for summary judgment in this case is April 2, 2021. It

thus appears that deferring judgment on this motion will not delay progression of the

case. Because the Ninth Circuit’s determination will likely be dispositive of the issue

presented in the defendant’s motion, the Court will defer ruling on the motion at this

time. Accordingly,

      IT IS ORDERED that the defendant’s motions for summary judgment (Filing No.

243 in 8:14CV319; Filing No. 149 in 8:15CV287; and Filing No. 112 in 8:17cv145) are

denied without prejudice to reassertion.

      Dated this 26th day of February, 2020.

                                               BY THE COURT:

                                               s/ Joseph F. Bataillon
                                               Senior United States District Judge
